United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-1740
                                   ___________

Anthony V. DeLisle, Sr.,              *
                                      *
           Appellant,                 *
                                      * Appeal from the United States
     v.                               * District Court for the Southern
                                      * District of Iowa.
Roberta Myers; Myers Properties,      *
                                      * [UNPUBLISHED]
           Appellees.                 *
                                 ___________

                             Submitted: July 19, 2004
                                Filed: July 28, 2004
                                 ___________

Before MELLOY, LAY, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

      Anthony DeLisle appeals the district court’s1 dismissal for lack of subject
matter jurisdiction of his civil claim against his landlord. Upon de novo review, we
affirm for the reasons stated by the district court. See 8th Cir. R. 47B.
                          ___________________________




      1
        The Honorable Ronald E. Longstaff, Chief Judge, United States District Court
for the Southern District of Iowa.